Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office action is in response to the communication filed on 11/08/2021. Currently, claims 195, 198-200, 202-204, 207-209, and 211-218 are pending in the application.

Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 195, 198-200, 202-204, 207-209 and 211-218 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a 

Regarding claims 195, and 204, the claims recite that the blending is performed at a temperature T that is below (i) a temperature T1 at which one-half of a quantity of the organic peroxide decomposes in one hour, or (ii) a temperature T10 at which one-half of a quantity of the organic peroxide decomposes in ten hours. However, the original disclosure fails to disclose the above matter explicitly.  The method explicitly recites the step of compression molding the polymeric material below the temperature (T1 or T10), thereby forming the consolidated, antioxidant and peroxide-blended polymeric material (para. [0033] of specification).
	
Claims 198-200, 202-203, and 213-215 depend on claim 195, and claims 207-209, 211-212, and 216-218 depend on claim 204.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 195, 198-200, 202-203, and 213-215 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 195, the recited method claims to selecting a polymeric material, an antioxidant, and an organic peroxide, wherein the organic peroxide has a T10 greater than 150°C, wherein T10 is the temperature at which one-half of a quantity of the organic peroxide decomposes in ten hours in clause (a), and recites that an organic peroxide selected from the group consisting of dicumyl peroxide; 2,5-Dimethyl 2,5-Di(t-butylperoxy) hexane; and 2,5-Di(tert-butylperoxy)-2,5-dimethyl-3-hexyne in clause (b).  However, based on applicant’s own disclosure (Table 2) and Technical Datasheet of Varox DBPH (equivalent to 2,5-Dimethyl 2,5-Di(t-butylperoxy) hexane) (provided), none of the three organic peroxides have T10 greater than 150°C. Therefore, the claim would be indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 198-200, 202-203, and 213-215 depend on claim 195.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 195, 198-200, 202-204, 207-209 and 211-218 are rejected under 35 U.S.C.103 as being obvious over Muratoglu et al. ((US Publication No. 2010/0190882 A1), hereafter referred to as “Muratoglu”, in view of Fang et al. (Fang, Liming, et al.: Processing and mechanical properties of HA/UHMWPE nanocomposite, Biomaterials, 27, Page 3701-3707, (2006)), hereafter, referred to as “Fang”, in view of McKellop et al.(US Patent No. 6,165,220), hereafter referred to as “McKellop”.


Regarding claim 195, Muratoglu teaches a method of making an oxidation resistant, 


	But Muratoglu is silent on using antioxidant Tetrakis [methylene (3,5-di-tert- butylhydroxy- hydrocinnamate)] methane during the mixing (blending) process.  However, Fang teaches that hydroxyapatite (HA) particulate reinforced ultrahigh molecular weight polyethylene (UHMWPE) nanocomposite was fabricated by compounding UHMWPE with antioxidant Irganox 1010 (Ciba USA) (equivalent to Tetrakis [methylene (3,5-di-tert- butylhydroxy- hydrocinnamate)] methane) (Materials and processing section, page 3702) in a twin screw extrusion and then compression molding process as a bone-analogue composite for biomedical application with excellent mechanical properties (abstract). Fang also teaches the use of antioxidant Irganox 1010 (Tetrakis [methylene (3,5-di-tert- butylhydroxy- hydrocinnamate)] methane)  at 0.25 weight % concentration during the blending process.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Fang, and substitute the antioxidant used by Muratoglu with that of Fang using a known process to obtain predictable result by 

But Muratoglu is silent on actual concentration of the cross-linking agent being mixed during the mixing (blending) process, and use of the for chemical cross-linking (organic peroxide) selected from a group consisting of {dicumyl peroxide; 2,5-Dimethyl 2,5-Di(t-butylperoxy) hexane; 2,5-Di (tert-butylperoxy) -2,5-dimethyl-3-hexyne} for an implant application using ultrahigh molecular weight polyethylene (UHMWPE). However, McKellop teaches to use cross-linking chemical agents as way to crosslink the ultrahigh molecular weight polyethylene (UHMWPE). McKellop teaches to use the free radical generating chemical (FRGC), and further teaches that if the FRGC is a peroxide, that can be mixed with the powder (UHMWPE) while dry, or it can be dissolved in an inert solvent before being added to the PE powder (Column 9, lines 46-57). McKellop also teaches the use of organic peroxides- dicumyl peroxide (column 11, line 13); 2,5-Dimethyl 2,5-Di(t-butylperoxy) hexane (column 11, line 10-11);  2,5-dimethyl-2,5-bis(tert-butylperoxy)-3 hexyne (column 11, line 18-19, equivalent to 2,5-Di (tert-butylperoxy) -2,5-dimethyl-3-hexyne).  McKellop further teaches to use the organic peroxide at a concentration of 0.2 wt% to 2.0 wt% (column 11, lines 23- 26).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to substitute the irradiation cross-linking of Muratoglu with the use cross-linking agent form the group of organic peroxides {dicumyl peroxide; 2,5-Dimethyl 2,5-Di(t-butylperoxy) hexane; 2,5-Di (tert-butylperoxy) -2,5-dimethyl-3-hexyne} as per McKellop’s 

Muratoglu teaches the consolidation of polymeric material by heating, and applying pressure (para. [0034]).  Additionally, McKellop teaches that after the mixing of the cross-linking agent and anti-oxidant and consolidation of the material in a specific preform shape, a curing step is carried out at elevated temperature, e.g., 170°C (column 17, line 7). Therefore, it would have been obvious to any ordinary artisan to substitute Muratoglu’s irradiation process with the process of McKellop, because it is a conventional and proven process.


Applicant admits that 2,5 dimethyl 2,5 di (tert-butylperoxy) hexyne has a T1 of 152°C and a T10 of 131°C (based on data from Applicants Table 2), and McKellop teaches heating a polyethylene containing the same 2,5 dimethyl 2,5 di (tert-butylperoxy) hexyne cross-linking agent significantly above those ranges (170 °C as stated above). McKellop further teaches 



Regarding claim 198, Muratoglu teaches the consolidation and heating (para. [0034]) steps in various embodiments, but silent on if the steps are performed concurrently. However, McKellop teaches in example 6 that the UHMWPE powder was placed in the mold in the shape of the acetabular cup are consolidated in the product form and heated at 170 °C, essentially showing that consolidation to the product form and heating to cure the product is done concurrently because that would save overall processing time. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of this invention to combine the teaching of McKellop with that of Muratoglu and perform the consolidation and heating concurrently.

Regarding claim 199, Muratoglu teaches the use of the oxidation resistant, cross-linked polyethylene (ultrahigh molecular weight) as an implant material for load bearing applications such as joint prostheses (para. [0003]). Muratoglu also teaches the machining of consolidated material to create the medical preform (claim 14, part c).  Muratoglu further teaches the packaging and sterilization by ionizing radiation or gas sterilization thereby forming a sterile medical implant (claim 30).


Regarding claim 200, Muratoglu teaches that the polymeric material is a high density polyethylene UHMWPE (para. [0003]) and has a molecular weight on excess of 500,000 (para. [0256]).


Regarding claim 202, Muratoglu teaches that the polymeric material is blended with an antioxidant and cross-linking agent can be consolidated as a layer to another layer or implant, thereby making an interlocked hybrid material (claim 31 and 32), and Muratoglu also teaches direct compression molding (para. [0128]) in an embodiment.

Regarding claim 203, Muratoglu teaches in claim 8 and 9 that the machining is done before or after the curing step (irradiation equivalent to heating to cause crosslinking).

Regarding claim 204, Muratoglu teaches the method of making an oxidation resistant and cross-linked polymeric material using ultrahigh molecular weight polyethylene (UHMWPE) for medical implant application (para. [0021]) comprising the following steps (claim 7):

Blending a polymeric material with an anti-oxidant (claim 7, part (a)) and cross-linking agent (mentioned later in part (c) of claim 7) with specific concentration of the ingredients to create a first portion; and blending a second portion of the polymeric material with different concentration of anti-oxidant and cross-linking agent; and putting the first portion and second portion of the material in contact with each other.
Consolidating the antioxidant and cross-linking agent blended material portions (first 

Muratoglu teaches the formation of the first and second portions (equivalent to layers) explicitly in part (a) of claim 7. Although the addition of crosslinking agent is not explicitly mentioned in part (a), however, the mention of spatially controlled cross-linking agent distribution in the medical implant in part (c) makes such addition in step (a) obvious. So, Muratoglu teaches the addition of antioxidant ingredients and cross-linking by irradiating radiation (equivalent to cross-linking with ingredients and a cross-linking process) for the blended polymeric material.
	
	But Muratoglu is silent on using antioxidant Tetrakis [methylene (3,5-di-tert- butylhydroxy- hydrocinnamate)] methane during the mixing (blending) process.  However, Fang teaches that hydroxyapatite (HA) particulate reinforced ultrahigh molecular weight polyethylene (UHMWPE) nanocomposite was fabricated by compounding UHMWPE with antioxidant Irganox 1010 (Ciba USA) (equivalent to Tetrakis [methylene (3,5-di-tert- butylhydroxy- hydrocinnamate)] methane) (Materials and processing section, page 3702) in a twin screw extrusion and then compression molding process as a bone-analogue composite for biomedical application with excellent mechanical properties (abstract). Fang also teaches the use of antioxidant Irganox 1010 (Tetrakis [methylene (3,5-di-tert- butylhydroxy- hydrocinnamate)] methane)  at 0.25 weight % concentration during the blending process.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Fang, and substitute the antioxidant 

But Muratoglu is silent on actual concentration of the cross-linking agent being mixed during the mixing (blending) process, and use of the for chemical cross-linking (organic peroxide)  selected from a group consisting of {dicumyl peroxide; 2,5-Dimethyl 2,5-Di(t-butylperoxy) hexane; 2,5-Di (tert-butylperoxy) -2,5-dimethyl-3-hexyne} for an implant application using ultrahigh molecular weight polyethylene (UHMWPE).  However, McKellop teaches to use cross-linking chemical agents as way to crosslink the ultrahigh molecular weight polyethylene (UHMWPE). McKellop teaches to use the free radical generating chemical (FRGC), and further teaches that if the FRGC is an organic peroxide, that can be mixed with the powder (UHMWPE) while dry, or it can be dissolved in an inert solvent before being added to the PE powder (Column 9, lines 46-57). McKellop also teaches the use of organic peroxides- dicumyl peroxide (column 11, line 13); 2,5-Dimethyl 2,5-Di(t-butylperoxy) hexane (column 11, line 10-11);  2,5-dimethyl-2,5-bis(tert-butylperoxy)-3 hexyne (column 11, line 18-19, equivalent to 2,5-Di (tert-butylperoxy) -2,5-dimethyl-3-hexyne).  McKellop further teaches to use the organic peroxide at a concentration of 0.2 wt% to 2.0 wt% (column 11, lines 23- 26).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to substitute the irradiation cross-linking of Muratoglu with the use cross-linking agent from the group of organic peroxides {dicumyl peroxide; 2,5-Dimethyl 2,5-Di(t-

Muratoglu also teaches the consolidation of polymeric material by heating, and applying pressure (para. [0034]).  Additionally, McKellop teaches that after the mixing of the cross-linking agent and anti-oxidant and consolidation of the material in a specific preform shape, a curing step is carried out at elevated temperature, e.g., 170°C (column 17, line 7). Therefore, it would have been obvious to any ordinary artisan to substitute Muratoglu’s irradiation process with that of McKellop, because it is a conventional and proven process.


Applicant admits that 2,5 dimethyl 2,5 di (tert-butylperoxy) hexyne has a T1 of 152°C and a T10 of 131°C (based on data from Applicants Table 2), and McKellop teaches heating a polyethylene containing the same 2,5 dimethyl 2,5 di (tert-butylperoxy) hexyne cross-linking 

Regarding claim 207,  Muratoglu teaches that the polymeric material is blended with an antioxidant and cross-linking agent can be consolidated as a layer to another layer or implant, thereby making an interlocked hybrid material (claim 31 and 32), and Muratoglu also teaches direct compression molding (para. [0128]) in an embodiment.

Regarding claim 208, Muratoglu teaches in claim 8 and 9 that the machining is done before or after the curing step (irradiation equivalent to heating to cause crosslinking)


Regarding claim 209, Muratoglu teaches the machining of consolidated material to create the medical preform (claim 14, part c).  Muratoglu further teaches the packaging and sterilization by ionizing radiation or gas sterilization thereby forming a sterile medical implant (claim 30).

Regarding claim 211, and 212, Muratoglu teaches that the metal piece integral to the polyethylene article is a porous metal piece that allows bone in growth.


Regarding claim 213, McKellop also teaches the use of organic peroxide - dicumyl peroxide (column 11, line 13) in the cross-linking process.

Regarding claim 214, McKellop also teaches the use of organic peroxides - 2,5-Dimethyl 2,5-Di(t-butylperoxy) hexane (column 11, line 10-11) in the crossly-linking process.

Regarding claim 215, McKellop also teaches the use of organic peroxides - 2,5-dimethyl-2,5-bis(tert-butylperoxy)-3 hexyne (column 11, line 18-19, equivalent to 2,5-Di (tert-butylperoxy) -2,5-dimethyl-3-hexyne) in the cross-linking process.

Regarding claim 216, McKellop also teaches the use of organic peroxide - dicumyl peroxide (column 11, line 13) in the cross-linking process.

Regarding claim 217, McKellop also teaches the use of organic peroxides - 2,5-Dimethyl 2,5-Di(t-butylperoxy) hexane (column 11, line 10-11) in the crossly-linking process.

Regarding claim 218, McKellop also teaches the use of organic peroxides - 2,5-dimethyl-2,5-bis(tert-butylperoxy)-3 hexyne (column 11, line 18-19, equivalent to 2,5-Di (tert-butylperoxy) -2,5-dimethyl-3-hexyne) in the cross-linking process.

Response to Arguments

Applicant’s arguments, filed on 11/08/2021, with respect to the rejection(s) of amended independent claims 195, and 204 under 103 rejections have been fully considered, and are not persuasive.  Applicant amended the independent claims by incorporating additional limitation that the organic peroxides are selected based on their T10 (temperature at which one-half of a 1 and T10. However, as explained in the rejection section, the additional limitation steps results the claims being rejected under 35 USC § 112.  Additionally, Applicant’s argument against the 103 rejections, that the examiner has not considered the claims invention at a whole, rather found these recited elements individually in the art and that the selection of organic peroxide and antioxidant, as well as the pressure and heat treatment, is important to achieve cross-linking and oxidation resistance is not persuasive, as no specific issue or concern is being pointed out by the applicant. 
   
Because the rejections are being maintained on the amended independent claims, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion

Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742